Title: To James Madison from Joseph Barnes, 10 December 1802 (Abstract)
From: Barnes, Joseph
To: Madison, James


10 December 1802, Leghorn. Reports that he received JM’s 12 Apr. letter [not found] and commission on his return from a tour of Trieste and northern Italy. The commission is for the island of Sicily rather than for the Kingdom of the Two Sicilies. Hopes that Naples will be added, since if he is to gather intelligence, guard American interests, and obtain advantages for U.S. commerce, he should reside at Naples with the court. Believes it is through the neglect of JM’s chief clerk that he has received neither instructions nor the laws of the U.S. Has no doubt JM will order them forwarded immediately. Stresses forcibly the “impropriety, indeed, injury” done to U.S. consuls by vesting the naval agency in others. Consuls, having no salaries, ought to have every advantage government can give them. Is satisfied JM will spare no effort to correct this. Americans are the only consuls in the Mediterranean lacking a naval agency, which undermines their standing with local governments. Will leave for Naples within two weeks to present his commission, proceed to Marseilles and Genoa on personal business, then go to Sicily. Adds in a postscript that he lived in Philadelphia before leaving the U.S. in 1793. Has since lived in London, Germany, and Italy. “I have had a great deal to do in furnishing Supplies from Sicily for the British Government at Malt⟨a⟩ and being on the best terms with the present Governor Ball, of Malta, ‘much is in my power.’” Offers to negotiate commercial regulations with Naples. Contracts with the British in Naples have acquainted him with “Some of the principal & most influential characters about the Court.” Will try, as far as his circumscribed situation in Sicily will permit, to promote U.S. interests. “Permit me to add, were I vested with the Agency of the Navy in the Island of Sicily,… I could Supply any number of our Ships of War … on as good & perhaps better terms than those not having had equal advantages; and, that too, without drawing on the credit established by the U. S. in London, or other place, ’till the supplies were made.” Will execute his bond and send it from Naples. Asks JM to send another copy “lest any accident may happen” to the first. A new war is much talked of, but he believes there is no foundation for the reports. The French virtually rule all Italy except the Neapolitan states, which are under British influence. The British have “about 6000 men” in Egypt and the same number at Malta. “The Maltese are violently in favor of the British having become rich under their Govt. and a free Flag ’tis Supposed here that the English will not leave Malta.” Has been informed a U.S. marine hospital will be established at Syracuse. Hopes to be allowed “all the a⟨d⟩vantages attending my Consulate in Sicily; not So much for the emolument as for the consequence.” Believes he can “at least do equally, & ought to do better” than the present agents, who “reside in Leghorn which must occasion double the expences.” Is financially comfortable from British contracts, so “my country’s consequence & my own are the prevalent objects—not pecuniary interest.”
 

   
   RC (DNA: RG 59, CD, Leghorn, vol. 1). 7 pp. Docketed by Wagner as received 17 Mar. 1803.



   
   A full transcription of this document has been added to the digital edition.

